Citation Nr: 1703642	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial, compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to May 2001.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection for bilateral plantar fasciitis, assigning an initial, noncompensable (zero percent) rating, effective October 19, 2009.  

In July 2010, the Veteran filed a notice of disagreement (NOD) with respect to the initial rating assigned.  In January 2011, the RO issued a statement of the case (SOC).  In March 2011, the Veteran filed a substantive appeal, via a VA Form 9, Appeal to the Board of Veterans' Appeals.  

In his March 2011 substantive appeal, the Veteran requested a hearing.  In September 2011, he withdrew his hearing request. 

In September 2015, the Board remanded the claim on appeal for additional development.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral plantar fasciitis, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that the Veteran also filed a NOD with respect to the denial of claims for increased ratings for right and left shin strain, service connection for sinus, depression, cervical spine, sleep disturbances to include sleep apnea and diabetes mellitus, Type II.  The RO issued November 2015 SOCs addressing these matters.  However, as the Veteran did not perfect an appeal with respect to any of these matters, they are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2016).  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the October 19, 2009 effective date of the award of service connection, the Veteran's service-connected bilateral plantar fasciitis has been manifested by subjective complaints of pain with tenderness upon use;  such symptoms appear to result in overall moderate impairment.

3.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points., and no claim of unemploybility due to the disability under consideration has been raised.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, rating for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5276, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an October 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private medical records and May 2010, August 2014 and September 2015 VA examination reports.  Also of record and considered in connection with the claim are the written statements from the Veteran and his representative.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

Pursuant to the Board's September 2015 remand, the AOJ obtained and associated with the claims file outstanding VA treatment records from the Oklahoma VA Medical Center (VAMC) dated from October 2013 to September 2015, and scheduled the Veteran for a VA foot examination to determine the severity of his bilateral plantar fasciitis.  Thereafter, the AOJ issued a November 2015 supplemental SOC reflecting the continued denial of the claim. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A noncompensable rating for the Veteran's service-connected plantar fasciitis has been assigned under DCs 5299-5276.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, flatfoot, acquired-to identify the basis for the rating.  See 38 C.F.R. § 4.27.  As the rating schedule does not provide specific criteria for plantar fasciitis, this disability has been evaluated by analogy to pes planus under DC 5276.  See 38 C.F.R. §§ 4.20, 4.71a.   

Pursuant DC 5276, for a bilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  For a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The Board points out, however, that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.   Any change in diagnostic code by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, where, as here, a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes to more accurately reflect that nature of the disability.  Murray v. Shinseki, 24 Vet. App. 420, 425 (2011).

Alternatively, DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.  Since plantar fasciitis is not specifically listed in the rating schedule, DC 5284 is applicable.  See also Copeland v. McDonald, 27 Vet. App. at 337 (DC 5284 only applies to foot disabilities for which there is not already a specific DC).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In considering the applicability of other foot DCs, the Board finds that DCs 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply, as the Veteran is service-connected for plantar fasciitis and the symptoms attributable to it do not overlap with these foot disorders.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Private medical records dated from June 2008 to August 2008 show that the Veteran had foot pain, which was initially believed to be a stress fracture.  The foot problems were later attributed to plantar fasciitis.  The Veteran was treated with Achilles tendon stretching exercises, arch supports and steroid medication.  By August 2008, he had some improvement from the treatment regimen.  

In May 2010, the Veteran was afforded a VA podiatry examination; the examiner noted  review of the claims file.   The Veteran reported  that he developed pain in the soles of his feet while standing.  He sought podiatry treatment in 2008 and received a boot to stretch the ligaments in his feet.  He did not believe the treatment was successful.  Currently, he had a burning pain on the plantar aspect of both feet with weight bearing.  It increased when he wore shoes.  The examiner described the Veteran as having burning pain and pressure sensation when he wore shoes and was in a weight-bearing position.  Walking or standing will increase the pain if he was weight-bearing for an hour or more.  The only alleviating factor was rest.  He was currently employed as a police officer and worked on his feet about seven hours a day.  However, he denied any functional impairment at work due to foot pain and was not limited in daily activities.  The Veteran denied weakness, stiffness, swelling, heat/ redness, fatigability or lack of endurance in his feet.  He did not take medication.  He used the boot every night to stretch his feet, but did not believe it helped.  He denied any flare-ups or use of assistive ambulation devices.  He did not have any functional limitation on standing and walking, but his symptoms worsened after an hour of standing or walking.  Clinical examination for the feet showed normal appearance with the exception of the right great toenail.  Skin color and temperature were normal.  Pulses were intact and normal.  Neurological findings were normal.  Deep tendon reflexes (DTRs) were intact at the ankle.  There was no tenderness to manipulation of the feet.  Range of motion was intact without painful motion, edema, instability, weakness or tenderness.  Gait was normal.  There were no callosities or evidence of abnormal weight bearing.  There was no unusual shoe-wear pattern.  No other deformity was found.  There was no evidence of significant flat foot and metatarsophalangeal (MTP) joint was normal for both great toes.  The examiner diagnosed bilateral plantar fasciitis.  She also noted that some symptoms may be attributed to diabetic neuropathy.  

June 2010 private medical records note complaints about burning pain affecting both feet.  Diabetic neuropathy was considered, but questioned since the pain was alleviated from removing sock and shoes.  

In a September 2010 addendum, the May 2010 VA examiner clarified that the burning pain is consistent with diabetic neuropathy and the pressure type pain is due to plantar fasciitis.  She did not record objective findings for either disorder.  

September 2012 VA treatment records (found within the Virtual VA file) show that the Veteran received insole/ arch support orthoses for both feet.  

May 2013 VA treatment records (found within the Virtual VA file) reflect that the Veteran had an orthotic consultation for diabetic shoes.  Clinical evaluation showed sensation intact, good range of motion and strength, insert use, and bunions.  No swelling was observed.  The clinician determined that the Veteran did not meet the criteria to issue diabetic shoes.  

August 2013 medical records show that the Veteran sought treatment from Dr. M for foot pain, noted to be ggravated by standing and tight fitting shoes.  Clinical examination revealed pain to palpation over the extensor tedous of the foot and pain with pressure over several joints of the toes.  The examiner assessed foot pain and provided medication.  

August 2013 X-ray report of the feet revealed moderate hallux valgus bilaterally.  

September 2013 medical records from Dr. M document a chief complaint of burning pain on the top of the foot, noted to increase with activity and wearing shoes.  He had insoles, but they were ineffective.  Clinical evaluation showed decreased circulation.  No pain was found upon range of motion of both feet and ankles.  Muscle strength was full.  Mild pain was noted on palpation of medial midfoot bilaterally.  Epicritic sensation and proprioception were grossly intact.  The examiner assessed bilateral foot pain.  

October 2013 magnetic resonance imaging (MRI) report of the left foot revealed mild degeneration at the talonavicular, naviculocuneiform, calcaneocuboid, and first MTP joints.  MRI of the right foot revealed  moderate naviculocuneiform and mild talonavicular joint degeneration.  

October 2013 medical records from Dr. M reflect that the insoles given at the last visit helped alleviate some of the Veteran's foot pain.  Clinical evaluation was substantially similar to the September 2013 clinical findings.  The clinician noted the recent MRI findings and diagnosed osteoarthritis, bilateral feet.  

October 2013 VA primary care records show that the Veteran was not satisfied with the pain levels in his feet.  He described having chronic 10 pain in his feet.  It was a throbbing sensation helped by medication and aggravated by walking, standing and sitting.  It interfered with his sleep and mobility.  The examiner noted that the Veteran was having an outside MRI for his feet.  

March 2014 VA records include an orthotic consultation.  He was fitted with a half inch heel wedge for his right foot.  

In August 2014, a VA Disability Benefits Questionnaire (DBQ) for foot conditions was completed.  The examiner listed diagnoses of bilateral hallux valgus, bilateral plantar fasciitis, and degenerative joint disease of the distal toes, bilateral feet.  The Veteran stated that he developed foot problems in 1982 from prolonged standing, walking, running, and field training exercises.  The condition had become progressively worse.  Currently, the pain was worse when standing and made daily activities more difficult.  He identified the functional impairment as pain.  Under Section X - Foot Injuries and Other Conditions, the examiner listed plantar fasciitis.  He assessed it as mild for both feet.  He stated that the foot condition would not chronically compromise weight bearing.  He noted it required orthotics.  Under Section XII - Pain, the examiner stated that there was pain on physical examination for both feet.  He detailed that it interfered with standing.  For functional impairment, he reported that both feet exhibited pain upon prolonged standing.  X-rays were taken.  The examiner listed diagnoses of mild hallux valgus deformity for the right foot, moderate hallux valgus for the left foot, and minimal degenerative joint space narrowing at the distal toes.   

September 2015 VA treatment records include a report that the Veteran believed his plantar fasciitis pain was increasing.  He requested night splints for treatment.  

In September 2015, another DBQ for foot conditions was completed.  The examiner reviewed the electronic claims file  and performed a clinical evaluation.  She listed the previously established diagnoses of bilateral hallux valgus, bilateral plantar fasciitis, and degenerative joint disease.  The Veteran reported he had plantar fasciitis in service and that it had become progressively worse.  He tried orthotics without success.  Currently, he used a stretching boot and Tylenol as needed.  He worked as a police officer and had difficulty walking long distances.  He stated that his feet hurt in the morning and while standing still.  It was difficult for him to stand in one place due to pain in the soles of his feet.  Once he started walking and stretching his feet, he had some pain relief.  However, the pain worsened after five minutes of walking.  On  clinical evaluation, the examiner noted pain for both feet.  The examiner determined that there was no functional loss for either foot.  She noted imaging studies that documented degenerative arthritis.  She described the functional impact as difficulty standing longer than five minutes.  She clarified that although the Veteran had several podiatry diagnoses, his symptoms were mostly due to service-connected plantar fasciitis.  She cited the areas of pain affecting the soles of the feet.  Notably, she detailed that degenerative arthritis only affected the toes and for hallux valgus, the areas affected by it were not identified as painful.   

After careful review of the record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his  bilateral plantar fasciitis disability is most appropriately rated as 10 percent disabling as an overall  moderate foot injury pursuant to DC 5284.  38 C.F.R. § 4.71a, DC 5284.  

The Board has changed the assigned DC from DC 5299-5276 to DC 5284 for the following reasons.  Butts, 5 Vet. App. at 538; Murray, 24 Vet. App. at 425.  The Veteran's primary complaint is soft tissue foot pain aggravated by prolonged standing and walking.  DC 5276 details symptoms particular to pes planus without emphasis on soft tissue pain.  38 C.F.R. § 4.71a, DC 5276.  The evidence does not show that the Veteran has clinically observable foot deformity contemplated in the 10 percent rating under DC 5276.  Id.; see VA examination reports from May 2010, August 2014 and September 2015.  By contrast, DC 5284 provides a disability rating for holistic foot impairment without specifying clinical manifestations.  See May 2010 VA examination report.  Although the Veteran did not sustain a traumatic foot injury, the disability etiology is related to general overuse or physical exertion in service.  Thus, the Board finds the physical origin of the current disability to be within the purview of DC 5284 for foot injuries, other.  38 C.F.R. §§ 4.3, 4.71a, DC 5284.  For these reasons, the Board finds DC 5284 is the most appropriate DC in this case.  Id.

Applying DC 5284 to the case, the Board finds a moderate foot injury disability is approximated.  See Burton, 25 Vet. App. at 4-5; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  The Veteran has competently and credibly reported bilateral foot pain.  The medical evidence corroborates his reports.  Although the Veteran has additional no service-connected foot conditions, the September 2015 VA medical opinion indicates his complaints of foot pain are attributable to service-connected plantar fasciitis.  See August 2014 and September 2015 VA examination reports; Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate symptoms due to non service-connected disability, symptoms must be attributed to service-connected disability).  The functional impairment from foot pain includes difficulty with prolonged standing and walking.  It interferes with his work as a police officer.  The Board notes that the August 2014 VA examination described the Veteran's overall foot disability as mild.  However, the Board is not bound by this characterization, and it must be considered in the context of the entire record.  38 C.F.R. §§ 4.2, 4.6.  Given the overall impairment described by the Veteran and medical evidence of record, the Board finds that a moderate foot disability is approximated under DC 5284.  Burton, 25 Vet. App. at 4-5; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  

A rating in excess of 10 percent for plantar fasciitis is not warranted under DC 5284.  38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284.  The evidence weighs against a finding that the overall severity of the Veteran's foot disability is moderately severe or greater.  Id.  In the clinical assessments, the examiners indicate that the foot pain is generally associated with prolonged standing or walking.  Plantar fasciitis is not shown to cause significant physical deformity.  The ambulation devices are limited to orthotics and do not include use of a walker or wheelchair.  For these reasons, the clinical descriptions generally weigh against a finding of moderately severe or severe foot disability.  Id.   

Additionally, the Board finds that at no pertinent point has the Veteran's plantar fasciitis been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the Agency of Original Jurisdiction (AOJ) or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's plantar fasciitis at all pertinent points.  As discussed above, the Veteran's plantar fasciitis is manifested by foot pain upon prolonged standing or walking and tenderness to palpation.  In this regard, all of the Veteran's symptoms are contemplated by the rating criteria.  The rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been employed as a police officer during the course of the appeal.  See VA examination reports dated in May 2010 and September 2015.  Moreover, there is no evidence or argument that, at any point pertinent to this claim, the service-connected disability under consideration has actually or effectively rendered him unemployable.  Under these circumstances, the Board finds that a claim for a TDIU due to bilateral plantar fasciitis has not been raised in conjunction with the current claim for a higher rating, and need not be addressed herein.

For all the forgoing reasons, the Board finds that an initial 10 percent, but no higher, rating for bilateral plantar fasciitis is warranted.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding an initial 10 percent rating for the disability, the Board also finds that the preponderance of the evidence is against the assignment of any higher at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial 10 percent rating for bilateral plantar fasciitis is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


